

115 HR 3736 IH: Risk-Based Capital Study Act of 2017
U.S. House of Representatives
2017-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3736IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2017Mr. Posey (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the National Credit Union Administration to conduct a study of the appropriate capital
			 requirements for credit unions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Risk-Based Capital Study Act of 2017. 2.NCUA Study (a)In generalThe National Credit Union Administration shall conduct a study of the appropriate capital requirements for Federal credit unions and State credit unions (as such terms are defined, respectively, under section 101 of the Federal Credit Union Act (12 U.S.C. 1752) (hereinafter referred to as credit unions)).
 (b)Issues To be studiedThe study required under subsection (a) shall include— (1)an analysis of whether or not the National Credit Union Administration has the clear legal authority to prescribe separate risk-based capital thresholds for both adequately capitalized and well capitalized credit unions;
 (2)a discussion of the differences between credit unions and other types of depository institutions and reasons why they should have similar or different risk-weights for their capital requirements;
 (3)a discussion of the rationale behind the risk-weights assigned in the final rule of the National Credit Union Administration titled Risk-Based Capital (80 Fed. Reg. 66626; October 29, 2015); and
 (4)an analysis of the impact the final rule described in paragraph (3) would have on excess capital above the minimum level for a credit union to be well capitalized (a credit union’s capital cushion) including the impact it could have on credit union lending and credit union examinations.
 (c)Voluntary participationAny credit union may voluntarily provide information for the study required under subsection (a) upon the request of the National Credit Union Administration, but may not be required to provide such information.
 (d)Report to CongressNot later than 270 days after the date of the enactment of this Act, the National Credit Union Administration shall issue a report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives containing—
 (1)all findings and determinations made in carrying out the study required under subsection (a); and (2)any legislative recommendations of the National Credit Union Administration to improve the capital system for credit unions or establish a risk-based capital system for credit unions.
 3.Delay of rulemakingNotwithstanding any other provision of law, the National Credit Union Administration may not issue or implement any final rule or regulation with respect to risk-based capital for credit unions, including the final rule described under section 2(b)(3), before the end of the 120-day period beginning on the date the National Credit Union Administration issues the report required under section 2(d).
		